Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.
 
Status of Claims
Claims 18-25 are currently pending.  
Priority
Instant application 16871406, filed 5/11/2020 claims priority as follows:

    PNG
    media_image1.png
    92
    422
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In view of Applicant amendment, the objections of record are withdrawn.
In view of Applicant amendment, the 112 second paragraph rejection is withdrawn.
In view of Applicant amendment, the 103 rejection of record is withdrawn because there is no teaching of improving the pin-hole parameter in the art.
However, a 103 rejection is reapplied in view of additional art which teaches that methods of making pin-hole improvements are known in perovskites with Examiner argument being that one would be motivated to improve a known layer by a known process or that there is motivation to remove pin holes in the layer in order to have better electronic properties.
Applicant argument and amendment was persuasive with respect to the art of record however, additional art was identified that addressed the amended limitations.

Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20160035917 (“the ‘917 publication”, filed on August, 2014) in view of US-9391287 (“the ‘287 patent”, provisional filed 12/19/2013) and in view of US-20170133163 (“the ‘163 publication”, priority date is 11/13/2015 or 11/6/2015).
The ‘917 publication teaches films containing either or both tin and lead and that these two films can be deposited on top of each other as a matter of choice.  For example:

    PNG
    media_image2.png
    290
    294
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    281
    279
    media_image3.png
    Greyscale
.
In this case, the ‘917 publication teaches for example at [0024] common metals, cations, and common anions.  Further, the ‘917 publication teaches at [0025] that X is at least one of fluoride, chloride, bromide, or iodide which is a suggestion of mixing.  Still further, at for example [0026] there is a suggestion of multiple films that can be deposited on the surface to form a device.  Still further, at [0058], the ‘917 publication teaches using methylammonium halides of chloro, bromo and iodo (which would be a mixed halide).  With respect to multiple layers [0026] states that alternating layers of Pb and Sn can be deposited.  Further, the ‘917 publication teaches 20 to 300 nm thickness with respect to films [0010].
The ‘917 publication fails to teach an embodiment having both films in a working device.
However, it would have been prima facie obvious to one having ordinary skill in the art to make a device using multiple films having some layers with mixed halogens because the ‘917 publication suggests that all layers are capable of having multiple halogens, and further, the ‘917 publication suggest the same cations and metals as required by the instant claims.  Further, the ‘917 publication teaches overlapping film thickness.  The choice between halogens is limited to 4 and the ‘917 publication suggests each one of them.  The ‘917 publication suggests multiple films if needed.  The ‘917 publication teaches a grain size of 0.5T which is 0.5(100 nm – 300 nm), thus, the 1-micron grain size as found in claim 24 is not met by this publication.
The ’917 publication fails to teach pin-hole free.
However, the ‘287 patent teaches that there is a known method for making a lead perovskite film that lead to pin-hole free layers:
In other implementations the MAI layer may be formed first and disposed under the PbI.sub.2 layer. In some embodiments, a supersaturated hot solution of PbI.sub.2 can be used for quick drying to obtain a pin-hole free and conformal PbI.sub.2 layer on a PEDOT:PSS layer and/or a glass layer 118. Since PbI.sub.2 has relatively low solubility in 2-propanol, the spin-coating of MAI will not wash off PbI.sub.2.

	Based on the language pin-hole free, this is believed mean no pin holes or at least meet the limitation of pin-hole free.  Further, this shows that the amount of pin-holes is a function of the process of quick drying and is thus a result effective variable.  If one optimizes the drying process the pin-holes can be optimized.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case a couple of rationales apply.  First, prong (C) of KSR applies – using a known technique of quick drying one can improve the device in the primary reference to reduce the pin-holes in the perovskite layer.
Second, the TSM test applies.  In this case it would have been prima facie obvious to one having ordinary skill in the art to combine the references because one would want to improve the device in the primary reference by reducing the pin holes thereby improving the electronic properties of the layer.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	The combination fails to explicitly teach layer thicknesses and overlapping grain sizes.
	The ‘163 publication teaches the preparation of lead halide and lead acetate perovskites and that thickness, pin-holes and grain size can be controlled by the experimenter by increasing crystal growth rate for example.  Thus, these are result effective variables.  For example the ‘163 publication teaches:
[0092] The preparation of thin and high quality perovskite films hinges on rapid crystal growth that was recently explored by Snaith et al. who reported that the use of lead (II) acetate (Pb(OAc).sub.2) resulted in much faster crystal growth on mesoporous titanium dioxide coated substrates compared to commonly utilized lead halides as the perovskite precursor. See, e.g., W. Zhang, M. Saliba, D. T. Moore, S. K. Pathak, M. T. Horantner, T. Stergiopoulos, S. D. Stranks, G. E. Eperon, J. A. Alexander-Webber, A. Abate, A. Sadhanala, S. Yao, Y. Chen, R. H. Friend, L. A. Estroff, U. Wiesner, H. J. Snaith, Nat. Commum. 2015, 6, 6142. To transfer this procedure to the fabrication of thin perovskite films (i.e., less than or equal to 200 nm) on ITO/PEDOT:PSS substrates, it was necessary to further increase crystal growth rate and decrease crystal size, which is critical for obtaining tightly packed, continuous and pinhole-free perovskite layers. Here, the perovskite layer was formed by spin-casting a solution of lead acetate (Pb(OAc).sub.2) and methylammonium iodide (MAI) (1:3 molar ratio) in N,N-dimethylformamide (DMF) onto an ITO/PEDOT:PSS substrate, followed by thermal annealing at 100.degree. C. for 2 minutes. The substrates were pre-heated to 100.degree. C. immediately prior to spin-coating, and during the coating process film darkening was noted, indicating the formation of perovskite crystals. Additionally, a fast spin-coating speed (6000 rpm) produced high quality uniform perovskite films with excellent reproducibility. By using this hot spin-coating technique and varying the concentration of the perovskite precursor solution, the layer thickness was tuned from 70 to 160 nanometers (nm). The thinner perovskite films (70 nm, 90 nm and 110 nm) had a transmittance exceeding 50% o for wavelengths greater than 600 nm (FIG. 14(a)), while the thicker film (160 nm) had lower transmittance (<40%) from 500 nm to 740 nm (FIG. 14(a)), indicating that thick perovskite films are unsuitable as front sub-cells in tandem photovoltaic devices. Powder X-ray diffraction (PXRD) (FIG. 14(b)) demonstrates the efficient conversion of the Pb(OAc).sub.2+MAI precursor into crystalline methylammonium lead triiodide (CH.sub.3NH.sub.3PbI.sub.3) perovskite using this hot spin-coating method. The dashed-lines (from left to right) in the PXRD pattern indicate the (100), (111), (200), and (220) tetragonal perovskite peaks. See, e.g., C. C. Stoumpos, C. D. Malliakas, M. G. Kanatzidis, Inorg. Chem. 2013, 52, 9019. Scanning electron microscopy (SEM) and atomic force microscopy (AFM) were performed to investigate the surface profiles of the perovskite films with varying thickness. The SEM images (FIG. 14(c) and FIG. 15) show homogeneous and almost pinhole-free films, with grain sizes of approximately 100 nm and little influence of the perovskite film thickness (FIG. 15). Additionally, AFM (FIG. 14(d) and FIG. 16) confirmed the homogeneity of the surface and reveals a smooth (root mean square (RMS) roughness: R.sub.q<10 nm) tightly packed surface across all perovskite film thicknesses studied. These results demonstrate that CH.sub.3NH.sub.3PbI.sub.3 can be fabricated through a single step solution deposition approach to provide thin perovskite films with continuous coverage on ITO/PEDOT:PSS substrates. In addition, the tunability of the perovskite film thickness from 70 nm to 160 nm allows for a precise adjustment of transmission and ensures that photons are absorbed by the back sub-cell. 

The layer thickness, the quantity of pin-holes and the grain size are all controlled through routine experimentation.
It would have been prima facie obvious to one having ordinary skill in the art to optimize pin-hole size, layer thickness and grain size in order to optimize electronic properties of the device.  One skilled in the art is motivated by the fact that these are result effective variables that the art shows can be optimized through routine experimentation.  One skilled in the art would expect success because the layers are lead perovskite layers.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622